          Case 4:20-cv-00484-JAS Document 63 Filed 05/10/21 Page 1 of 7



 1   MARK BRNOVICH
     ARIZONA ATTORNEY GENERAL
 2   Firm State Bar No. 14000
     Patricia Cracchiolo LaMagna (Bar No. 021880)
 3   Aubrey Joy Corcoran (Bar No. 025423)
 4   Assistant Attorneys General
     Education and Health Section
 5   2005 N. Central Avenue
     Phoenix, Arizona 85004
 6   Telephone:(602) 542-8854
     Fax:(602) 542-8308
 7   EducationHealth@azag.gov
 8   STRUCK LOVE BOJANOWSKI & ACEDO,
     PLC
 9   Daniel P. Struck (Bar No. 012377)
     Nicholas D. Acedo (Bar No. 021644)
10   Dana M. Keene, (Bar No. 033619)
11   3100 West Ray Road, Suite 300
     Chandler, Arizona 85226
12   Telephone: (480) 420-1600
     dstruck@strucklove.com
13   nacedo@strucklove.com
     dkeene@strucklove.com
14
     Attorneys for Defendants
15
16                             UNITED STATES DISTRICT COURT
17                                      DISTRICT OF ARIZONA
18   D.T., a minor, by and through his parent and   No. 4:20-cv-00484-JAS
     next friend Lizette Trujillo; et al.,
19                                                  DEFENDANTS’ REQUEST FOR
                          Plaintiffs,               DIRECTION ON PLAINTIFFS’
20                                                  PROPOSED SECOND AMENDED
     v.                                             COMPLAINT
21
                                                    AND
22   Dr. Cara Christ, M.D., et al.,
                                                    MOTION TO POSTPONE BRIEFING
23                        Defendants.               RE: MOTION TO DISMISS
                                                    AMENDED COMPLAINT
24
25                                                  [Expedited Briefing and Ruling
                                                    Requested]
26
27
28
          Case 4:20-cv-00484-JAS Document 63 Filed 05/10/21 Page 2 of 7



 1           Amid briefing on Defendants’ Motion to Dismiss the Amended Complaint,
 2   Plaintiffs lodged a Second Amended Complaint that adds twelve claims. Defendants are
 3   unsure how to proceed; no matter what they do, Plaintiffs’ posthumous proposed
 4   amendments will result in additional delay, briefing, and expenditure of resources.
 5   Defendants therefore request direction on how the Court would like to proceed.
 6   Defendants further request the Court to postpone the remaining briefing on Defendants’
 7   pending Motion to Dismiss until that directive is given.
 8           To simplify the briefing process and conserve judicial resources, Defendants
 9   propose that Plaintiffs’ Second Amended Complaint be filed and that Defendants be
10   permitted to respond to that complaint instead of continuing to address a complaint that
11   will be superseded.    Although Defendants disagree that Plaintiffs’ Second Amended
12   Complaint cures all the deficiencies set forth in Defendants’ Motion to Dismiss (Dkt. 56),
13   the Second Amended Complaint, in addition to adding new claims that need to be
14   addressed, potentially moots or alters some of Defendants’ arguments. It therefore would
15   be futile for Defendants to continue to argue (and require the Court to decide) arguments
16   that might be resolved by the Second Amended Complaint. It is more judicious to file the
17   Second Amended Complaint now and allow Defendants to make all relevant arguments in
18   a single motion to dismiss.
19                    MEMORANDUM OF POINTS AND AUTHORITIES
20   I.      Background.
21           Plaintiffs are five transgender children and their parents who are challenging the
22   constitutionality of A.R.S. § 36-337(A)(3) and A.A.C. R9-19-208(O). 1 Plaintiffs have
23   filed an original Complaint (Dkt. 1) and an Amended Complaint (Dkt. 47). The Amended
24   Complaint raises four constitutional claims 2 against three Defendants: Dr. Cara Christ
25           1
               A.R.S. § 36-337(A)(3) requires the state register to amend a person’s birth
26   certification upon receiving an application and a written statement by a physician that
     verifies that the person has undergone a “sex change operation or has a chromosomal
27   count that establishes the sex of the person as different than in the registered birth
     certificate.” A.A.R. R9-19-208(O) explains the application process.
28           2
               The constitutional claims are: Count I - equal protection; Count II - due process

                                                  2
        Case 4:20-cv-00484-JAS Document 63 Filed 05/10/21 Page 3 of 7



 1   (State Registrar of Vital Records and Director of the Arizona Department of Health
 2   Services); Thomas Salow (Branch Chief of the Division of Public Health Licensing
 3   Services); and Krystal Colburn (Assistant State Registrar and Bureau Chief of the Bureau
 4   of Vital Records). (Id., ¶¶ 19-21, 121-144.) The Defendants are sued in their official
 5   capacities only. (Id.)
 6          Prior to filing the Motion to Dismiss, counsel for Defendants and Plaintiffs met and
 7   conferred pursuant to Local Rule 12.1(c) regarding the adequacy of the allegations in the
 8   Amended Complaint.       (Dkt. 56 at 26.)        Relevant here, Defendants identified two
 9   deficiencies: (1) the claims against Defendants Salow and Colburn are duplicative of the
10   claims against Defendant Christ because all three are sued in their official capacities only,
11   and therefore, they amount to three identical claims against the State of Arizona, see
12   Hafer v. Melo, 502 U.S. 21, 25 (1991) (official-capacity claims are the functional
13   equivalent of a suit against the State); and (2) the request for nominal damages is invalid
14   because the State is entitled to Eleventh Amendment immunity and neither the State nor
15   state officials acting in their official capacities are “persons” within the meaning of 42
16   U.S.C. § 1983 for purposes of damages. See Will v. Mich. Dep’t of State Police, 491 U.S.
17   58, 71 (1989). Defendants asked Plaintiffs to dismiss all claims against Defendants
18   Thomas and Colburn and to dismiss their request for nominal damages or to propose
19   curative amendments. (Ex. 1.) Plaintiffs refused to do either. (Id.)
20          Defendants then filed their Motion to Dismiss. (Dkt. 56.) In response to the
21   deficiencies noted above, Plaintiffs asserted that they are “easily cured” by amendments
22   they propose in a Second Amended Complaint attached as an exhibit to their Response.
23   (Dkt. 61 at 9-10; Dkt. 61-1.) The proposed amendments included adding claims against
24   all three Defendants in their individual capacities. (Dkt. 61-1, ¶¶ 19-21.) By adding these
25   individual-capacity claims, they contend that Defendants’ duplication argument is moot,
26
27   “right to privacy”; Count III - due process “right to individual liberty and autonomy”;
     Count IV - due process “right to choose whether to undergo a particular medical
28   treatment.”

                                                  3
           Case 4:20-cv-00484-JAS Document 63 Filed 05/10/21 Page 4 of 7



 1   and that they may now recover nominal damages. (Dkt. 61 at 10 & n.4.) Plaintiffs make
 2   a cursory request in the body of their Response to amend their Amended Complaint by
 3   filing their Second Amended Complaint. (Id. at 10.)
 4   II.      The Court Should Instruct How the Parties Are to Proceed.
 5            If Plaintiffs believed that they could have cured their pleading deficiencies, they
 6   should have done so by filing their Second Amended Complaint before Defendants filed
 7   their Motion to Dismiss. Instead, they circumvented Local Rule 12.1(c), and waited until
 8   after Defendants filed their Motion, only to acknowledge the deficiencies Defendants had
 9   identified and seek leave to amend. Such unfortunate maneuvering is problematic in and
10   of itself. The purpose of Local Rule 12.1(c) is to avoid briefing on motions to dismiss
11   unless necessary, not to generate unnecessary briefing.
12            Nonetheless, by adding individual-capacity claims against Defendants Christ,
13   Thomas, and Colburn, they have added twelve new claims to this lawsuit (four
14   constitutional claims asserted against the three Defendants in their individual capacities).
15   Defendants are entitled to move to dismiss those new claims, but because Plaintiffs have
16   merely proposed them in their Second Amended Complaint, Defendants must now wait
17   for the Court to rule on the Motion to Dismiss the Amended Complaint and, if leave is
18   granted, move to dismiss those claims in the Second Amended Complaint. Successive
19   rounds of briefing are not only inefficient, but prohibited by the Court:
20                  The parties should raise all of their arguments for dismissal in
                    one motion to dismiss as early as possible in the case. ...
21                  Furthermore, filing successive motions to dismiss … after the
                    Court has already resolved such a motion is extremely
22                  inefficient and often causes long and unnecessary delays as a
                    case is essentially halted during the period between the filing
23                  of a dispositive motion and the Court’s ultimate ruling on a
                    dispositive motion after it has been fully briefed.
24
     (Dkt. 7 at 3.) Plaintiffs forced this dilemma on Defendants.
25
              After Plaintiffs filed their Response and proposed Second Amended Complaint, the
26
     parties conferred about how to proceed. (Exhibit 1.) Defendants proposed that Plaintiffs
27
     file their Second Amended Complaint now (with Defendants’ consent) and Defendants
28

                                                   4
        Case 4:20-cv-00484-JAS Document 63 Filed 05/10/21 Page 5 of 7



 1   would file a new motion to dismiss that included all their arguments, including those
 2   against the new claims, in one motion. That would avoid not only further briefing on the
 3   pending Motion to Dismiss but also the delay associated with a second round of briefing
 4   after the Court rules on the pending Motion. Plaintiffs proposed a round of supplemental
 5   briefing now that addressed the adequacy of Plaintiffs’ new claims.             Defendants
 6   considered that proposal, but after further consideration, it is unworkable. The Second
 7   Amended Complaint has not been filed.            Thus, any briefing and arguments on the
 8   proposed claims would be theoretical and any ruling advisory.
 9          Plaintiffs’ decision to propose a Second Amended Complaint after the parties
10   conferred on the adequacy of their Amended Complaint and Defendants filed their Motion
11   to Dismiss will—unfortunately—cause some delay. Defendants continue to believe that
12   the most efficient way forward is for Plaintiffs to file their Second Amended Complaint
13   now (with Defendants’ consent) and for Defendants to file a new motion to dismiss that
14   addresses both the old and the new claims. But they will follow the Court’s preference.
15   III.   The Court Should Postpone Defendants’ Reply.
16          Defendants’ Reply in support of their Motion to Dismiss Amended Complaint is
17   currently due by May 10, 2021. Defendants respectfully request the Court to postpone
18   that deadline while it decides how to move forward. 3 Alternatively, Defendants request to
19   extend the deadline until seven days after the Court’s ruling on this Motion.
20   IV.    Conclusion.
21          For these reasons, Defendants request this Court’s direction on how it would like to
22   proceed with Defendants’ pending Motion to Dismiss Amended Complaint and Plaintiffs’
23   proposed Second Amended Complaint. Defendants further request this Court to postpone
24   the deadline to file Defendants’ Reply in support of their Motion to Dismiss.
25
26
            3
27           Plaintiffs agreed to extend the Reply deadline to May 17, 2021, but that does not
     resolve the issues pertaining to the Second Amended Complaint and the associated
28   successive briefing.

                                                  5
     Case 4:20-cv-00484-JAS Document 63 Filed 05/10/21 Page 6 of 7



 1     DATED this 10th day of May, 2021.
 2                                    STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 3
 4                                    By      /s/ Nicholas D. Acedo
 5                                         Daniel P. Struck
                                           Nicholas D. Acedo
 6                                         Dana M. Keene
                                           3100 West Ray Road, Suite 300
 7                                         Chandler, Arizona 85226

 8                                         MARK BRNOVICH
                                           ATTORNEY GENERAL
 9                                         Patricia Cracchiolo LaMagna
                                           Aubrey Joy Corcoran
10
                                           Attorneys for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           6
       Case 4:20-cv-00484-JAS Document 63 Filed 05/10/21 Page 7 of 7



 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on May 10, 2021, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants.
 4
 5                                          /s/ Nicholas D. Acedo
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               7
